Filed 11/27/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 233







In the Interest of G.L.D.



Brian D. Grosinger,

Assistant State’s Attorney, 		Petitioner and Appellee



v.



G.L.D., 		Respondent and Appellant







No. 20120175







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for petitioner and appellee; submitted on brief.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for respondent and appellant; submitted on brief.

Interest of G.L.D.

No. 20120175



Per Curiam.

[¶1]	G.L.D. appeals from a district court order denying his request for discharge from commitment as a sexually dangerous individual.  G.L.D. argues the State did not prove he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom